DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed in a supplemental response on 08/08/2022 canceling claim 25 and amending claims 1, 11, 18, 22, and 27.

Response to Amendment
The after final amendment filed on 07/22/2022 under AFCP 2.0 is not entered.
The supplemental amendment filed on 08/08/2022 is entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species , as set forth in the Office action mailed on 04/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/26/2021 is partially withdrawn.  Claims 5-7, 9 and 10, directed to species C (i.e., fig. 5; see par. 5 of the non-final office action mailed on 09/28/2021) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 18, 21-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Ho (Pub. No.: US 2016/0362999 A1) does not teach on in combination with the other claim limitations:
In the independent claim 1, a thermal management system, comprising: a turbine inlet configured to fluidically couple to: a compressed air source located remote from the thermal management system at a first time, and the bleed air outlet of the first heat exchanger at a second time; and the shaft driven by the air starter turbine is mechanically coupled to a high pressure (HP) turbine of the gas turbine engine via an accessory gearbox such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine.
Independent claim 27 is allowable for similar reasons to claim 1.
In the independent claim 18, a method of managing a thermal load of a vehicle system comprising the turbine inlet is configured to fluidically couple to: a compressed air source located remote from the vehicle system at a first time, and the bleed air outlet of the first heat exchanger at a second time, and wherein the shaft driven by the air starter turbine is mechanically coupled to the gas turbine engine such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine.  The prior art structure Ho in view Burns (cited in the final office action mailed on 06/01/2022) in its normal and usual operation, would not necessarily perform the method of claim 18. For example the clutch 76 of Burns is programmed to transfer power from the APU 22 when APU is on during cruise flight. On the other hand Ho APU 100 is off during cruise flight.  Bemment is no longer valid prior art in consideration of applicant statement of common ownership filed on 07/22/2022 and 08/08/2022.  Additionally Ho in view Burns does not teach the newly claimed turbine inlet is configured to fluidically couple to: a compressed air source located remote from the vehicle system at a first time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741